Citation Nr: 0835705	
Decision Date: 10/17/08    Archive Date: 10/27/08	

DOCKET NO.  07-00 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for refractive error of the 
eyes, including medical treatment therefor.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from December 2001 to 
December 2005,  including overseas service in Iraq.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  The case is now ready for appellate 
review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The only clinical disability identified with respect to 
the veteran's eyes, at any time during or subsequent to 
service, is refractive error, which is not a disease or 
injury for VA compensation purposes, and in the absence of an 
award of service connection for disability of the eyes, the 
veteran would not be entitled to VA health care, including an 
elective surgery for correction of refractive error.  



CONCLUSION OF LAW

A disability of the eyes was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.9, 20.101 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act (VCAA) 
and regulations implementing this liberalizing legislation 
are applicable to the veteran's claim.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
claimants in obtaining such evidence.

The veteran was provided formal VCAA notice prior to the 
issuance of the rating decision now on appeal from May 2006.  
This notice informed him of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf and 
advised he submit any relevant evidence in his possession.  
The service medical records were collected for review and the 
veteran was provided a series of VA examinations which are 
adequate for rating purposes.  VCAA is satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Given the nature of the veteran's claim in this appeal, it 
would also appear that VA is not required to provide 
assistance to a claimant when there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a)(2).

Service connection may be established for disease or injury 
incurred or aggravated in the line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Congenital or developmental defects, specifically including 
refractive error of the eyes, are not diseases or injuries 
within the meaning of applicable legislation for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.

38 C.F.R. § 20.101 provides a detailed listing with respect 
to the questions of law and fact over which the Board of 
Veterans' Appeals has jurisdiction.  However, medical 
determinations, such as determinations of the need for and 
appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the Board's jurisdiction.  Id. at (b).

Analysis:  The veteran filed a formal claim for multiple 
disabilities incurred or aggravated in service in December 
2005.  All issues raised in that claim have been decided with 
the exception of what the veteran initially referred to as an 
"eye condition."

The veteran was provided VA eye examinations in January and 
February 2006 and these detailed examinations revealed that 
the veteran had no injury or disease of either eye of any 
kind or type.  The only finding from these eye examinations 
was that the veteran had refractive error which was 
correctable with prescription lenses or contact lenses.  The 
veteran's claim for service connection for a bilateral eye 
condition was denied by the RO in May 2006 on the basis that 
refractive error is by law and regulation not considered to 
be an injury or disease for VA compensation purposes.  

In his notice of disagreement and substantive appeal the 
veteran wrote that he was not filing for compensation for a 
bilateral eye condition, but that when on active duty he had 
been scheduled for corrective eye surgery, but this surgery 
had to be cancelled because he lacked sufficient 
postoperative recovery time prior to deployment overseas.  He 
wrote that when he returned from overseas he was discharged 
without this surgery being provided him.  He asked that the 
surgery which had been scheduled for him in the military now 
be performed.  

The service medical records do include a refractive error 
surgery request form and a preoperative medical questionnaire 
from the Naval Hospital at Camp Lejeune, North Carolina.  
There are also on file a series of optometric examinations 
which note refractive error.  However, the service medical 
records do not include any finding or diagnosis of any injury 
or disease of the eyes; only the fact that the veteran had 
refractive error, correctable with prescription or contact 
lenses.

The veteran should understand that surgery for correction of 
refractive error during active military duty would have been 
"elective" in nature meaning that it was not necessary for 
preservation of life or health, and was the type of surgery 
which could be provided on a space available basis if the 
medical facility and proper physician and equipment necessary 
to perform such procedure was readily available.  There was 
certainly no duty of military medical authorities to provide 
such surgery but this and other elective procedures are 
routinely performed when possible.  The fact that the veteran 
may have been scheduled for such elective refractive error 
surgery did not create any entitlement to such surgery either 
in the military or thereafter with VA.

The competent medical evidence from both the service medical 
records and VA eye examinations soon after service make it 
clear that the veteran does not have any injury or disease of 
the eyes which was incurred or aggravated in active military 
service, separate and apart from simple refractive error 
which is not recognized as a disability for VA compensation 
purposes.  In the absence of an award of service connection 
for an injury or disease of the eyes incurred in service, VA 
has no obligation to provide the veteran with any form of 
medical care for his eyes, and in any event, there would be 
no requirement to provide refractive error surgery which 
would still be considered an "elective" procedure in that it 
would not be necessary to preserve the veteran's life or 
health or other issue related to his eyes.  Moreover, medical 
determinations, such as determinations of the need for an 
appropriateness of specific types of medical care and 
treatment for an individual, are not considered adjudicative 
matters, and are beyond the Board's jurisdiction.  38 C.F.R. 
§ 20.101(b).

The evidence on file shows that the veteran does not have an 
injury or disease of either eye which was incurred or 
aggravated in active military service.  The only clinical 
finding with respect to his eyes during and subsequent to 
service is refractive error, which is not considered a 
disability for VA compensation purposes.  VA has no authority 
to request military medical authorities to perform any form 
of medical care or treatment, and the veteran has no 
entitlement to VA medical care for his eyes in the absence of 
an award of service connection for disease or injury of the 
eyes incurred or aggravated in active military service.


ORDER

Entitlement to service connection for refractive error, to 
include surgical correction of refractive error, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


